On September 6, 1995, respondent filed a document titled “Mandamus/Procedendo of Order Issued to Thomas J. Moyer in the Above-Referenced Case.” To the extent that respondent’s document seeks a writ of mandamus and/or procedendo, the document does not meet the requirements for filing an original action pursuant to S.CtPrac.R. X. To the extent that respondent’s document seeks reconsideration of this court’s decision of August 2, 1995, the request for reconsideration is untimely under S.CtPrac.R. XI(1)(A). Accordingly,
IT IS ORDERED by the court, sua sponte, effective September 15, 1995, that respondent’s document titled “Mandamus/Procedendo of Order Issued by Thomas J. Moyer in the Above-Referenced Case” be, and hereby is, stricken.